                                                               EXHIBIT "7A"




Case 20-80495-CRJ11   Doc 182-8 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7a Page 1 of 5
Case 20-80495-CRJ11   Doc 182-8 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7a Page 2 of 5
Case 20-80495-CRJ11   Doc 182-8 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7a Page 3 of 5
Case 20-80495-CRJ11   Doc 182-8 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7a Page 4 of 5
Case 20-80495-CRJ11   Doc 182-8 Filed 11/13/20 Entered 11/13/20 09:26:26   Desc
                         Exhibit Exhibit 7a Page 5 of 5
